CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated February 25, 2010, with respect to the financial statements and financial highlights of the Madison Mosaic Equity Trust, including the Investors Fund, Balanced Fund, Mid-Cap Fund, Small/Mid Cap Fund, Disciplined Equity Fund and Madison Institutional Equity Option Fund, appearing in the December 31, 2009 Annual Report to Shareholders which are incorporated by reference in this Post-Effective Amendment No. 39 to the Registration on Form N-1A (the Registration Statement).We consent to the incorporation by reference in the Registration Statement of the aforementioned report and to the use of our name as it appears under the caption “Financial Highlights” in the
